Citation Nr: 1525726	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for multiple myeloma with associated mononeuritis multiplex, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1951 to January 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this case was subsequently transferred back to the RO in Seattle, Washington.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

As noted in the Board's May 2010 decision, the Veteran filed a claim for entitlement to a total rating based on unemployability in January 2008.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A May 2010 Board decision reopened and denied the Veteran's claim of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and his May 2010 request for reconsideration was denied in an August 2010 decision.

2.  Evidence received subsequent to Board's May 2010 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Board denied service connection for the multiple myeloma with associated mononeuritis multiplex in a May 2010 decision, based in part, on its determination that the preponderance of the evidence was against a finding that the Veteran's multiple myeloma with associated mononeuritis multiplex was related to his active service, to include exposure to ionizing radiation.  In March 2012, the RO issued the rating decision under appeal, which determined that new and material evidence had not been presented. 

The evidence of record in May 2010 included the Veteran's statements, lay statements from fellow service-members, service treatment records (STRs), and private treatment notes from the University of Washington Medical Center, Cascade Orthopedics, Valley General Hospital, and Dr. S.S.  The record also contained a letter from the Veteran's treating neurologist at the University of Washington Medical Center, which intimated a potential causal relationship between his radiation exposure in service and his claimed disabilities.  Additionally, pertinent evidence of record at the time the May 2010 Board decision included outpatient treatment records from the Puget Sound VA Medical Center (VAMC), to include the report of a Radiation Registry examination, as well as a December 2002 radiation reconstruction/dosimetry letter from the U.S. Air Force Safety Center, and a June 2003 medical opinion by VA's Undersecretary for Health (USH).  

The evidence received since the May 2010 Board decision includes two additional statements from the Veteran's treating physicians.  Initially, a July 2010 statement from the Veteran's oncologist indicates he reviewed the Veteran's complete claims file.  The clinician noted the June 2003 opinion from the USH, which indicated recent studies had questioned whether multiple myeloma was related to radiation exposure.  In his July 2010 statement, the Veteran's treating oncologist discussed and identified more current studies that suggest a causal relationship does exist between exposure to ionizing radiation and the development of multiple myeloma.  The Veteran also provided a second statement from a Hematology-Oncology specialist at the Seattle Cancer Care Alliance.  In pertinent part, the specialist mentioned recent studies which discussed the risks associated with "low dose exposure" to radiation, as well as an additional study by the National Academy of Science, which found, "radiation induction of myeloma was better than for any other human lymphoma."  

This evidence, when considered in light of the evidence previously of record in May 2010, does raise the reasonable possibility of substantiating the Veteran's claim.  This follows, because the evidence directly bears upon an issue material to the claim; whether a nexus exists between the Veteran's radiation exposure and his development of multiple myeloma.  As such, the Board finds this evidence to be new and material.  Therefore, reopening of the claim for service connection for multiple myeloma with associated mononeuritis multiplex is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex is granted.


REMAND

The Veteran contends that service connection is warranted for his multiple myeloma and associated mononeuritis multiplex, because they were caused by his exposure to ionizing radiation in service as a result of being in the vicinity of nuclear munitions.  

Although the Veteran's DD-214 indicates his military occupation was senior auto mechanic, the Veteran has reported he received top secret and "Q" clearances in 1951, and was subsequently assigned to Fairchild Air Force Base where he has asserted his responsibilities included the loading of nuclear munitions.  In support of his claim, the Veteran has provided several lay statements from fellow service-members, who have substantiated his assertions.  The Veteran has indicated top secret information would not be found on unclassified documents such as his DD-214.  

Based on these reports, the RO contacted the U.S. Air Force Safety Center (AFSC) to obtain a dose estimate in 2002.  In its "Ionizing Radiation Dose Reconstruction Report" for the Veteran, the AFSC stated the evidence did not show the Veteran was exposed to spalling radioactive metal or any accident/detonation site involving nuclear weapons or material, and the Board also notes the Veteran has not asserted such exposure.  Although the Veteran's personnel records do not include dose monitoring records, the AFSC indicated in its report that historically the Air Force has performed numerous radiation exposure assessments on select nuclear weapons maintenance organizations that had the potential for the highest exposures.  Those exposure studies, which date from 1947, demonstrate that exposures were typically below 100 mrem (1.0 rem).  The Veteran's representative has alleged that the lack of records establishing the precise exposure results in the possibility that he was, "exposed to more radiation than what was estimated."  The Board finds this argument unpersuasive, given the fact that the Air Force did conduct numerous studies on service-members that performed similar occupational duties since 1947, and the majority of those studies show exposures in the range estimated.  

On the basis of this estimate, the RO obtained a medical opinion from the VA Chief of Public Health and Environmental Hazards Officer, which was provided as the designee of the USH.  In her opinion, the physician stated a 1990 study found multiple myeloma had been observed to be increased following irradiation more consistently than any other lymphoma; however, more recent studies (the physician cited to a single study in 1995) questioned whether multiple myeloma is related to radiation exposure.  Following this literature assessment, the physician stated, "it is unlikely that the Veteran's multiple myeloma can be attributed to exposure to ionizing radiation in service."  The Board notes the physician did not provide even a slight rationale to support her conclusion that this Veteran's myeloma is unrelated to his ionizing radiation exposure.  Rather, the clinician seemed to rely on the more recent literature, without providing any reason why it should be deemed more inherently credible. 

In support of his claim, the Veteran has provided a statement from his private physician in July 2010.  In sum, the Veteran's treating oncologist discussed and identified more recent studies that suggest a causal relationship does exist between exposure to ionizing radiation and the development of multiple myeloma.  The Veteran also provided a second statement from a Hematology-Oncology specialist at the Seattle Cancer Care Alliance.  In pertinent part, the specialist mentioned recent studies which discussed the risks associated with "low dose exposure" to radiation, as well as an additional study by the National Academy of Science, which found, "radiation induction of myeloma was better than for any other human lymphoma."

These statements and medical articles directly contradict the prior studies utilized by the USH in her June 2003 opinion, which, "questioned whether multiple myeloma is related to radiation exposure."  In light of the foregoing, the Board finds a new medical opinion from the USH is warranted in this case.  This follows, because the prior opinion was not supported by a complete and thorough rationale, and more recent studies have contradicted the basis for the USH's prior conclusion.  


On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO or the AMC should undertake development to obtain a medical opinion from the designee of the USH, which addresses the new medical literature provided by the Veteran's treating physicians.  

All pertinent evidence of record should be made available to and reviewed by the physician.  Following a review of the relevant records and lay statements the physician should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's multiple myeloma with associated mononeuritis multiplex was caused by his conceded exposure to 100 mrem (1.0 rem) of ionizing radiation in service.  

3. The claim should then be referred to the Under Secretary for Benefits for the review required under 38 C.F.R. § 3.311.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


